Title: To George Washington from William Washington, 19 October 1798
From: Washington, William
To: Washington, George



[19 October 1798]

Your letter of September the 27th I received, a few days ago by Major Simons. In conformity with your request I have enclosed a list which consists of such persons who I have reason to believe are desirous of obtaining commissions in the Army . . .
I had indulged the pleasing hope that I had made a final retreat into the peaceful shades of retirement, but at this momentous crisis I shall not hesitate when I shall have my appointment officially announced (at present I know nothing of it, except what appears in the public prints,) to obey the summons of my country, especially when I know that the army is to be commanded by a chief for whom I have had the highest respect and veneration.
Please to make a tender of my best respects to Mrs. Washington. With the greatest respect and esteem, your very obedient servant.
